PER CURIAM.
We affirm appellant’s convictions of second degree murder with a firearm and shooting into an occupied vehicle. We reverse appellant’s consecutive sentences of life imprisonment with a mandatory minimum term of three years and thirty years imprisonment as a habitual felony offender and remand with instructions that the sentences be ordered to run concurrently. See Daniels v. State, 595 So.2d 952 (Fla.1992).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, C.J., and WARNER and PARIENTE, JJ., concur.